71 U.S. 408 (____)
4 Wall. 408
UNITED STATES
v.
QUIMBY.
Supreme Court of United States.

*409 Mr. Justice NELSON delivered the opinion of the court.
The case falls within the construction of the treaty in the case of the United States v. Hathaway.
The article, we think, is chargeable with a duty of twenty per centum ad valorem, under the twenty-fourth section of the act of March 2d, 1861, which imposes this duty "on all articles manufactured, in whole or in part," not otherwise provided for.
The court answer the question, in the certificate of division of opinion,
IN THE AFFIRMATIVE.